  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                 Page 1 of 10 PageID 1451



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

E.S., an individual,                             CIVIL ACTION NO. 3:20-CV-00050-M

                Plaintiff,                       Chief Judge Barbara M. G. Lynn

v.

BEST WESTERN INTERNATIONAL, INC.;
MARRIOTT INTERNATIONAL, INC; ESA
MANAGEMENT, LLC; G6 HOSPITALITY,
LLC; WYNDHAM HOTELS AND
RESORTS, INC; AND CHOICE HOTELS
INTERNATIONAL, INC.

                Defendants.

     REPLY MEMORANDUM FOR DEFENDANT BEST WESTERN INTERNATIONAL,
       INC.’S MOTION TO DISMISS PLAINTIFF’S
       INC.'S                   PLAINTIFF'S FIRST AMENDED COMPLAINT

        Defendant Best Western International, Inc. ("BWI")
                                                   (“BWI”) herein submits its memorandum in

         plaintiff’s opposition and in further support of BWI's
reply to plaintiff's                                      BWI’s Motion to Dismiss plaintiff's
                                                                                  plaintiff’s First

Amended Complaint, and asserts the following reply:

        Plaintiff’s opposition does not address the numerous pleading deficiencies in her First
        Plaintiff's

Amended Complaint, including that she falsely —
                                              – and in direct contradiction of publicly-available

          – alleges that BWI owns and operates the two Best Western branded hotel locations
documents —

identified in the First Amended Complaint, and fails to provide any specificity such as dates,

times, or facts related to her alleged trafficking at the Best Western branded hotel locations. She

likewise makes no attempt to demonstrate BWI's
                                         BWI’s specific conduct or knowledge BWI had —
                                                                                     – as

opposed to the hotel owners and their staff, which she chose not to sue —
                                                                        – regarding alleged

trafficking of the plaintiff.

        The First Amended Complaint is an ill-conceived crusade against hotel brands, not the

traffickers or actual hotel operators or owners, and it should be dismissed.
     Case 3:20-cv-00050-M Document 86 Filed 06/19/20               Page 2 of 10 PageID 1452



I.       2075 NORTH HIGHWAY 360 IN GRAND PRAIRIE WAS NOT A BEST
         WESTERN   BRANDED HOTEL DURING PLAINTIFF'S
                                            PLAINTIFF’S ALLEGED
         TRAFFICKING.

                      BWI’s Motion to Dismiss, the hotel at 2075 North Highway 360, Grand
         As stated in BWI's

Prairie, Texas 75050 was not a Best Western branded hotel during the dates of plaintiff's
                                                                              plaintiff’s alleged

trafficking. See Dkt. 55 at pp. 5 —
                                  – 6. It is undisputed the premises was not a Best Western

branded hotel property (it was a Choice branded hotel). See Dkt. 55 at pp. 5 —
                                                                             – 6; see also Dkt.

55-4 —
     – 6. Plaintiff's
          Plaintiff’s counsel's
                      counsel’s refusal to correct the First Amended Complaint in this regard is a

gross breach of professional responsibility. The Court should dismiss all allegations against BWI

regarding alleged sex trafficking at 2075 North Highway 360, Grand Prairie, Texas 75050.

II.      THE COURT DOES NOT HAVE PERSONAL JURISDICTION OVER BWI.

         When a defendant raises the defense of lack of personal jurisdiction, the plaintiff must

establish jurisdiction, but may not do so by merely resting on the pleadings as plaintiff has done

here. Rather, she must adduce evidence of specific facts to establish a prima facie case for

personal jurisdiction. See Alpine View
                                  View Co. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000).

The First Amended Complaint alleges that the alleged tortious acts committed by her traffickers

occurred in Texas at hotel locations owned, controlled, supervised or operated by BWI. See Dkt.

46 at I¶¶ 22 —
             – 23. These allegations are not true and cannot be used as a basis for jurisdiction. See

Dkt. 55 at pp. 6 —
                 – 9. Public records from Tarrant County show that BWI does not own these

properties. See Dkt. 55-1 —
                          – 6. The Membership Agreements with the owners of these properties

likewise show that BWI does not own, control or supervise these locations. See Dkt. 55-7 —
                                                                                         – 8.

The Court is permitted to consider these materials on a motion to dismiss. See Vanderbrook v.

Unitrin Preferred Ins. Co. (In re Katrina Canal Breaches Litig.), 495 F.3d 191, 205 (5th Cir.

2007).




4836-6254-6112.1                                 2
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                    Page 3 of 10 PageID 1453



III.     PLAINTIFF DOES NOT ALLEGE A PLAUSIBLE TVPRA CLAIM.

         A.        There is no Congressional Intent to Apply the TVPRA to Claims before
                   December 23, 2008.

         Plaintiff argues her claim under the TVPRA was tolled due to her trafficker's
                                                                          trafficker’s use force

                         “any ruling on the statute of limitations or the retroactive nature of the
and coercion, and argues "any

conduct is inappropriate for adjudication at the pleadings stage."
                                                           stage.” See Dkt. 77 at p. 13.

Notwithstanding arguments for equitable tolling, plaintiff fails to address BWI's
                                                                            BWI’s argument that

her claims under the TVPRA should be limited, at a minimum, to December 23, 2008 through

2011 (the alleged end date of her alleged trafficking). See Dkt. 55 at pp. 17 —
                                                                              – 18. Plaintiff should

not be permitted to rely on the favorable portions of decisions such as M.L. v. Craigslist, Inc.,

3:19-cv-6153, Dkt. 62 (W.D. Wash. Apr. 17, 2020) (wherein the Court determined plaintiff

sufficiently pled facts to allege violations of the TVPRA) while simultaneously ignoring

                                                   TVPRA’s statute of limitations. See M.L., 3:19-
unfavorable restrictions on the application of the TVPRA's

                          (“Because the statute does not contain a clear intent to apply
cv-6153, Dkt. 62 at p. 10 ("Because

                   “financial benefit"
retroactively, the "fmancial  benefit” cause of action may only apply to conduct occurring on or

after December 23, 2008 —
                        – the 2008 amendment's
                                   amendment’s effective date.")
                                                         date.”) (internal citations omitted).

         B.        Plaintiff’s
                   Plaintiff's Opposition Contradicts Allegations in the First Amended
                   Complaint.

         Plaintiff’s First Amended Complaint ambiguously asserts two claims against BWI under
         Plaintiff's

the TVPRA: (1) a claim that BWI participated in the trafficking of E.S. in violation of Section

                     ¶ 190) and (2) a claim that BWI financially benefitted from E.S. trafficking
1591 (see Dkt. 46 at ¶

with actual or constructive notice of the trafficking in violation of 1595. Id. at ¶
                                                                                   ¶ 191. As to the

first claim, she states in her opposition for the first time that her theory of liability against BWI is

not premised on Section 1591, but solely upon the "standalone
                                                  “standalone financial beneficiary"
                                                                        beneficiary” clause of

Section 1595. See Dkt. 77 at p. 11. This is confusing, clearly contradictory, and underscores


4836-6254-6112.1                                   3
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                Page 4 of 10 PageID 1454



BWI’s argument that the First Amended Complaint cannot withstand a motion to dismiss and
BWI's

               “shotgun pleading"
highlights her "shotgun pleading” approach. See Dkt. 55 at pp. 11 —
                                                                  – 13.

         C.        Plaintiff Misstates the Law and Ignores Relevant Case Law on the TVPRA.

         Plaintiff’s opposition chastises BWI for relying on a handful of federal court decisions
         Plaintiff's

outside of the Fifth Circuit. See Dkt. 77 at pp. 9. This is a stunning critique given the case law

she cites in her opposition. Id. at pp. 2, 7 —
                                             – 12. For example, plaintiff cites to a pair of TVPRA

memorandum decisions from the Southern District of Ohio, M.A. v. Wyndham
                                                                 Wyndham Hotels & Resorts,

Inc., 2019 WL 4929297 (S.D. Ohio Oct. 7, 2019) and H.H. v. G6 Hospitality, LLC, 2019 WL

6682152 (S.D. Ohio Dec. 6, 2019). See Dkt. 77 at pp. 10 —
                                                        – 11. These Ohio cases —
                                                                               – clearly not

within the Fifth Circuit and which rely on the Supreme Court case of Conley v. Gibson, 355 U.S.

          – do not apply the appropriate motion to dismiss standard, which was replaced over
41 (1957) —

thirteen years ago by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562-563 (2007) ("[T]here
                                                                               (“[T]here is no

need to pile up further citations to show that Conley’s “not set of facts”
                                               Conley's "not        facts" language has been

questioned, criticized, and explained away long enough…after
                                                enough...after puzzling the profession for 50

years, this famous observation has earned its retirement.").
                                              retirement.”).

         Plaintiff’s opposition also ignores the set of four TVPRA memorandum decisions in the
         Plaintiff's

Northern District of Georgia in which District Court Judge Ray —
                                                               – applying the correct motion to

                 – granted corporate hotel brand defendants'
dismiss standard —                               defendants’ motions to dismiss. See Jane Doe 1

v. Red Roof
       Roof Inns, Inc., 1:19-cv-03840-WMR at Doc. 241 (N.D. Ga. Apr. 13, 2020); Jane Doe 2

v. Roof
   Roof Inns, Inc., 1:19-cv-03841-WMR (N.D. Ga. Apr. 13, 2020); Jane Doe 3 v. Roof
                                                                              Roof Inns, Inc.,

1:19-cv-03843-WMR (N.D. Ga. Apr. 13, 2020); Jane Doe 4 v. Roof
                                                          Roof Inns, Inc., 1:19-cv-03845-

WMR (N.D. Ga. Apr. 13, 2020); see also Dkt. 55 at pp. 22 - 23. Indeed, as codefendant Choice

Hotels International, Inc. pointed out in its Motion to Dismiss in this case, the Court in L.
                                                                                           L.W.
                                                                                              W. v.

Hilton Worldwide
       Worldwide Holdings, Inc., 4:19-cv-4172 (S.D. Texas Mar. 17, 2020), was inclined to


4836-6254-6112.1                                 4
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                 Page 5 of 10 PageID 1455



            plaintiff’s TVPRA Complaint in that case, as it only named, as here, the hotel
dismiss the plaintiffs

branding entities (e.g. Hilton), and not individual hotel owners/franchisees. Id. at p. 12; see also

Dkt. 56-1 at p. 12. In fact, following oral argument on the hotel branding entities'
                                                                           entities’ Motions to

Dismiss in L.
           L.W.,
              W, the plaintiff amended her Complaint to remove the Hilton brands and instead

named only the hotel owner as a defendant; she then dismissed the hotel brand entities. See L.
                                                                                            L.W.,
                                                                                               W.,

4:19-cv-4172 at Dkt. 40 & 42 (S.D. Texas Apr. 1, 2020).

         Plaintiff also relies on Gilbert v. United States Olympic Committee, 2019 U.S. Dist.

LEXIS 166957 at *48 —
                    – 49 (D. Colo. Sept. 27, 2019) for the proposition that a defendant need

not have benefitted overtly from the trafficking venture to be liable under Section 1595. See Dkt.

77 at p. 10. Gilbert, however, addresses application of Section 1595 only as to an underlying

claim of forced labor and services under Section 1589(a). Gilbert, 2019 U.S. Dist. LEXIS

               – 17. There are no allegations in this case about forced labor.
166957 at * 15 —

                                    BWI’s reliance in United States v. Afyare, 632 F. Appx 272 (6th
         Plaintiff also argues that BWI's

                                       “venture” is misplaced because Afyare relates to a direct
Cir. 2016) regarding the definition of "venture"

violation of Section 1591. See Dkt. 77 at 44 —
                                             – 45. So does plaintiff's
                                                           plaintiff’s First Amended Complaint

in this case. In Paragraph 190 of the First Amended Complaint she alleges "BWI
                                                                          “BWI participat[ed]

in and facilitat[ed] the harboring and providing of E.S. for the purposes of commercial sex

induced by force, fraud, or coercion..."
                            coercion…” See Dkt. 46 at ¶
                                                      ¶ 190. (Emphasis added). This language is

a direct quote from Section 1591(a). Accordingly, BWI's
                                                  BWI’s reliance on Afyare is most certainly

appropriate in light of plaintiffs
                        plaintiff’s allegations.

                   plaintiff’s opposition likewise relies on case law concerning direct liability
         Moreover, plaintiff's

under Section 1591, such as Jean-Charles v. Perlitz, 937 F. Supp. 2d 276 (D. Conn. 2013). See

Dkt. 77 at p. 10. In that case, unlike here, the plaintiff pled specific facts concerning the

defendants’ actual knowledge of the plaintiff's
defendants'                         plaintiff’s sexual abuse, including the allegation that the

4836-6254-6112.1                                   5
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                  Page 6 of 10 PageID 1456



defendants had been instructed by a codefendant to refer plaintiffs to the codefendant for

financial assistance, which the codefendant would use as leverage to elicit sexual favors. Jean-

Charles, 937 F. Supp. 2d at 288. The allegations in plaintiff's
                                                    plaintiff’s First Amended Complaint here are

nothing like those in Jean-Charles. The theory here is that BWI rented rooms to plaintiffs
                                                                                plaintiff’s

traffickers, not that BWI knew it was renting rooms to her traffickers. See Dkt. 46 at 'IrIf
                                                                                        ¶¶ 57, 191;

Dkt. 77 at p. 14. Although there is no evidence BWI rented any rooms to anyone, the allegations

in the First Amended Complaint are insufficient to establish a potential TVPRA violation.

         Plaintiff’s reference to Brown v. Corr. Corp. of
         Plaintiff's                                   of Am., F. Supp. 2d 73, 81 (D.D.C. 2009) is

likewise misplaced. In Brown, the District Court denied defendant’s
                                                        defendant's motion to dismiss Section

                                                              “willful blindness")
1983 claims (a wholly inapplicable and irrelevant standard of "willful blindness”) in part because

                                                             defendant’s correctional facility. Id. at
the plaintiff alleged facts of repeated sexual harassment at defendant's

81-82. Here, the First Amended Complaint does not allege a single prior incident (or even

allegation) of sexual misconduct or trafficking at the Best Western branded hotels identified, let

alone that BWI knew or should have known plaintiff was being trafficked there. Nothing in the

First Amended Complaint can be reasonable construed as sufficient evidence to put BWI on

notice of alleged sex trafficking at these hotels. As shown through documents the Court can

consider on a motion to dismiss, BWI does not own or operate the hotels in the First Amended

Complaint and does not employ any personnel who work there. And the only paragraphs that

plaintiff cites in her opposition to support a theory of notice by BWI are paragraphs 111, 152,

173 and 174 (see Dkt. 77 at p. 18), but those paragraphs apply to all the hotel brand defendants,

are purely conclusory, and are non-specific as to BWI.

         The First Amended Complaint also fails to allege specific facts under Section 1595 that

                      “venture” contemplated by the statute. See Doe v. Liberatore, 478 F. Supp.
BWI participated in a "venture"

            – 757 (M.D. Pa. 2007) (dismissing claims against church diocese for priest's
2d 742, 756 —                                                                   priest’s sexual

4836-6254-6112.1                                  6
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                 Page 7 of 10 PageID 1457



abuse of minor where plaintiff failed to establish the diocese shared criminal intent); La. Man.
                                                                                            Mun.

Police Emples. Ret. Sys. v. Hershey Co., 2013 Del. Ch. LEXIS 273 at *28 —
                                                                        – 30 (Del. Ch. Aug.

16, 2013) (allegations about defendant’s
                             defendant's general knowledge of illegal trafficking in African

cocoa farms was not a plausible basis to allege defendant participated in child labor trafficking.)

         Plaintiff’s opposition fails to address Ricchio v. McLean, 853 F.3d 553 (1st Cir. 2017),
         Plaintiff's

which is the only federal appellate decision addressing TVPRA liability. In Ricchio, the plaintiff

                                                         plaintiff’s physical abuse, ignored her
alleged that the hotel owners and employees observed the plaintiff's

pleas for help, and worked with the plaintiff's
                                    plaintiff’s trafficker in his trafficking operation. Id. at 555.

No such allegations exist here.

         D.        BWI is not an Agent or Alter Ego of the Hotels in the First Amended
                   Complaint.

         Plaintiff also argues that in addition to direct liability, BWI is indirectly liable for

plaintiff’s alleged sex trafficking under a theory of agency/alter ego for the actions of the hotel
plaintiff's

                                                  – 18. To support this theory, plaintiff makes
owners and their employees. See Dkt. 77 at pp. 15 —

much ado about branding, marketing and loyalty programs. She also alleges BWI handles hotel

employee training and management. Id. at p. 17. BWI does not maintain control over employee

training or hotel management. As set forth in the BWI Membership Agreements, the hotel

owner, not BWI, has total responsibility and control over the use, condition and operation of

each hotel, including the employment and supervision of employees. The Membership

Agreement (which the Court is permitted to consider on a motion to dismiss because it is referred

to in the First Amended Complaint and is central to her claims against BWI (see Vanderbrook,
                                                                                Vanderbrook,

495 F.3d at 205)), expressly states:

         Best Western is a non profit corporation operated on a cooperative basis by and
         for its hotelier members. The relationship of Best Western to its members is one
         of an independent contractor. Neither Party has the power to obligate or bind the
         other in any way. No relationship of partners, joint venturers or agents is
         created. BEST WESTERN ONLY PROVIDES SERVICES AS DIRECTED BY
4836-6254-6112.1                                 7
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                  Page 8 of 10 PageID 1458



         THE MEMBERSHIP. BEST WESTERN HAS NO RESPONSIBILITY FOR
         THE USE, CONDITION OR OPERATION OF THE HOTEL OR THE SAFETY
         OF THE DESIGN OF ANY STRUCTURE OR PRODUCT. BEST WESTERN
         HAS NO CONTROL OVER OR RESPONSIBILITY FOR ANY DECISION
         AFFECTING THE EMPLOYMENT OR SUPERVISION OF ANY PERSON
         EMPLOYED IN CONNECTION WITH THE HOTEL.

See Dkt. 55-7 at ¶ 17; Dkt. 55-8 at ¶
                                    ¶ 17 (Emphasis in original).

         Neither this theory nor these allegations are not supported by the National Labor

                (“NLRB”), whose final rule for determining joint-employer status under the
Relations Board ("NLRB"),

National Labor Relations Act ("NLRA")
                             (“NLRA”) is that to be a "joint
                                                      “joint employer,”
                                                             employer," a business must possess

and exercise such substantial direct and immediate control over one or more essential terms and

                            another’s employees as would warrant a finding that the business
conditions of employment of another's

meaningfully       affects   matters   relating       to   the   employment    relationship.   See

https://www.nlrb.gov/about-nlrb/what-we-do/national-labor-relations-board-

rulemaking/standard-determining-joint-employer. BWI does not exercise direct or immediate

control over the employees who work at its independently owned and operated member hotels,

and cannot be held liable as a joint employer.

         Plaintiff has not alleged that BWI exerts significant amounts of control over the day-to-

                                                               Arquello v. Cononco, Inc., 207
day business operations of its independently owned hotels. See Arguello

F.3d 803, 807 (5th Cir. 2000) (since contract language did not establish that the franchisor had

any participation in the daily operations of the branded stores or that the franchisor participated

in making personnel decisions, no agency relationship existed between franchisor and

franchisee); see also Cardinal Health Solutions, Inc. v. Valley Baptist Medical Center, 643 F.

Supp. 2d 883, 888 (S.D. Texas 2008). As stated in BWI's
                                                  BWI’s Motion to Dismiss, offering services

and assistance to hotels on advertising or a loyalty reward program does not equate with

management or control over the hotel or an employment relationship. See Dkt. 55 at p. 11; see

also Oberlin v. Marlin American Corp., 596 F.2d 1322, 1327 (7th Cir. 1979) (use of a trademark
4836-6254-6112.1                                  8
  Case 3:20-cv-00050-M Document 86 Filed 06/19/20                    Page 9 of 10 PageID 1459



“does not automatically saddle the licensor with the responsibilities under state law of a principal
"does

for his agent");
        agent”); Carris v. Marriott Int'l,
                                    Int’l, Inc., 466 F.3d 558, 562 (7th Cir. 2006) (assumption of

apparent agency between corporate hotel brand and franchisee unreasonable and "plaintiff
                                                                              “plaintiff

should have inquired into the ownership [of the property] rather than assume it was owned by

Marriott.”); Estate of
Marriott.");        of Miller v. Thrifty Rent-A-Car Sys., Inc., 637 F. Supp. 2d 1029, 1041 (M.D.

Fla. 2009) (franchisee's
           (franchisee’s use of franchisor's
                                franchisor’s reservation system did not establish agency

relationship); Braucher v. Swagat Group, LLC, 702 F. Supp. 2d 1032, 1044 —
                                                                         – 1045 (C.D. Ill.

      (franchisee’s use of franchisor's
2010) (franchisee's        franchisor’s toll-free reservation number insufficient to create agency

relationship); Scovil v. FedEx Ground Package Sys., 886 F. Supp. 2d 45, 53 (D. Me. 2012)

(holding the right of control is the most important fact in determining whether a franchisor is

vicariously liable for the conduct of its franchisee’s
                                          franchisee's employees). As BWI does not own, operate

or control the independently owned hotels in the First Amended Complaint, BWI cannot be held

indirectly liable to plaintiff under a theory of agency/alter ego.

                                              CONCLUSION

         Plaintiff’s opposition further muddles the allegations in her First Amended Complaint
         Plaintiff's

and underscores the level of clarity needed, but lacking, to allege a plausible cause of action

against BWI. She does not cite Fifth Circuit or Texas state court cases that require the Court to

     BWI’s Motion to Dismiss and ignores evidence that justifies granting BWI's
deny BWI's                                                                BWI’s Motion to

Dismiss. Plaintiff's
         Plaintiff’s parade of non-specific, generalized and vague allegations of sex trafficking

do not establish a possibility that BWI is liable under the TVPRA, and BWI respectfully requests

the Court grant its Motion to Dismiss in its entirety.




4836-6254-6112.1                                  9
 Case 3:20-cv-00050-M Document 86 Filed 06/19/20                Page 10 of 10 PageID 1460



Dated: June 19, 2020                          Respectfully submitted,

                                              LEWIS, BRISBOIS, BISGAARD & SMITH, LLP

                                              /s/
                                              /5/ Karen L. Campbell
                                              Karen L. Campbell (Admitted Pro Hac Vice)
                                              77 Water Street, Suite 2100
                                              New York, New York 10005
                                              Telephone: 212.232.1300
                                              Facsimile: 212.232.1399
                                              Karen.Campbell@lewisbrisbois.com

                                              -and-

                                              Nichol L. Bunn
                                              State Bar No. 00790394
                                              Nichol.Bunn@LewisBrisbois.com
                                              Amber R. Pickett
                                              State Bar Number 24058046
                                              Amber.Pickett@lewisbrisbois.com
                                              2100 Ross Avenue, Suite 2000
                                              Dallas, Texas 75201
                                              Telephone: (214) 722-7100
                                              Facsimile: (972) 638-8664
                                              ATTORNEYS FOR DEFENDANT
                                              BEST WESTERN INTERNATIONAL, INC.


                                CERTIFICATE OF SERVICE

         I hereby certify on the 19th day of June, 2020, the foregoing was served on counsel of

                   Court’s electronic filing system, and paper copies will be sent to all parties
record through the Court's

without an appearance by conventional mail.

                                                      /s/
                                                      /5/ Karen L. Campbell
                                                      Karen L. Campbell




4836-6254-6112.1                                10
